DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on February 14, 2022. Claims 1 and 3-15 are amended; claim 2 is canceled; claim 16 is new.
The applicant contends that the cited prior art fails to teach the specified distances – d2, d3, and d5 – as recited by the final three paragraphs of claim 1. Although the examiner has previously cited optimization arguments to address this content, these parameters are selected to achieve “unexpected technical benefits” (p. 12).
In response, the examiner concurs – Gat does not anticipate the enumerated distances – and the 102 rejections have been withdrawn. Even so, it remains the Office’s position that one of ordinary skill, through routine experimentation directed to the optimization of the apparatus’s configuration, would have contemplated an embodiment which renders obvious the claimed subject matter – it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980).
With regard to the excerpt cited by the applicant, paragraph [0031], this passage broadly refers to “parameters of the facility” – there is no indication that the specific values of any given dx contribute to this result. The applicant also cites paragraph [0095]: d3 is “sized so that…the volume above the treatment blocks has no influence on the flow of this gas.” Presumably, this is achieved by narrowing gap d3 to restrict flow therethrough. It is the position of the Office that a skilled artisan would understand that restricting flow through a passageway can be readily achieved by narrowing said passageway. As such, the examiner does not believe the claimed technique for restricting flow exceeds the endowments of ordinary skill. 
Lastly, as noted in the 112 rejections below, the boundary of d3 is indefinite because “treatment unit” is not necessarily a structural term. With regard to Figure 8, it should be noted that Gat already teaches a spacing (d78) of 5 mm between the orifice (7) and an adjacent electrode (8), and it would have been obvious to establish this same spacing between the orifice and any adjacent structure, including an upstream wall – it appears that said orifice is directly adjacent to said upstream wall [0117].
The rejections are maintained.
Specification
The replacement specification submitted on February 14, 2022, is objected to and will not be entered. The applicant notes that the “marked up” specification corrects a “recurring typographical error from 37B and 137B to 37’ and 137’,” but the proper notation for entering these amendments has been neglected. The substitute specification must signify these changes using the appropriate notation: a strikethrough for deletions and an underline for added content. Further, the examiner suggests clearly specifying the pages and line numbers in which the amendments occur.
Claim Objections
Claim 1 is objected to for the improper capitalization of “Facility” in the first line. Correction is required.
Claim 8 is objected to for grammatical reasons – in the third line, “comprise” ought to be plural, i.e., the first recirculation path…comprises at least one second orifice.
Claim 11 is objected to for grammatical reasons – the second and third lines read, “at least one solid block in which the orifices for the treatment gas is [sic] pierced.” The correct term is are, as in are pierced.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The final paragraph of claim 1 specifies that the “smallest distance (d5) between the pressing roll (2) and the treatment unit is less than 10 millimeters,” yet the previous limitation specifies that the “smallest distance (d2) between the end edge of said upstream front wall and the pressing roll is less than 15 millimeters.” As shown by Figure 8, the distance d5 includes distance d2 plus another unspecified distance. By definition, then, d5 must be greater than d2, yet claim 1 contemplates a scenario in which d2, at 15 mm, is larger than d5, at 10 mm. Resolution of this contradiction is required. To advance prosecution, the examiner will accept the prior art disclosure of a distance d5 that is equal to or greater than a distance d2.
Separately, the metes of “the first recirculation path” are indeterminate. Claim 1 now specifies said path as “defin[ing] a recirculation volume (VR).” This syntax seems to suggest that the “path” circumscribes the “volume,” but the specification denotes said path as comprising, for instance, the deflection member (5), which is spatially separate from said volume. Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of a gas flow path as satisfying the contested limitation. 
Separately, the final two paragraphs seek to establish a span by using the “treatment unit” as a point of reference. However, the term “treatment unit,” itself, is generic and not structural. As such, using this term to signify a concrete, measurable boundary is indefinite. Although the claim does enumerate structural sub-components – the orifice and electrode – it is indeterminate what sub-component establishes the specified boundary. Clarification is required. To advance prosecution, the examiner will treat either an orifice or electrode as the boundary of the treatment unit.
Claims 4-6 are rejected under 35 U.S.C. 112(b) as being indefinite. Each of these claims seek to establish a span by using the “treatment unit” as a point of reference. However, the term “treatment unit,” itself is generic and not structural. As such, using this term to signify a concrete, measurable boundary is indefinite. Although the claim does enumerate structural sub-components – the orifice and electrode – it is indeterminate what sub-component establishes the specified boundary. Clarification is required. To advance prosecution, the examiner will treat either an orifice or electrode as the boundary of the treatment unit.
Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite. The final line of this claim refers to “said first injection member,” but this term lack antecedent basis. To advance prosecution, the examiner will interpret the contested limitation as denoting the “first orifice.”
Separately, this claim stipulates that the “first recirculation path…comprise [sic] at least one second orifice placed downstream of the first injection member.” It should be noted, though, that claim 1 establishes that the first recirculation path “defines” the recirculation volume (VR), which is upstream of the first orifice. Thus, in one claim, the path is downstream of the first orifice and, in another claim, it is upstream of the same. Resolution of this contradiction is required. To advance prosecution, the examiner will accept the prior art disclosure of a path either upstream or downstream of the first orifice as satisfying the contested limitation. 
Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite. The final line of this claim refers to “this return pathway,” but this term lacks antecedent basis, as the term to which it refers is named “second pathway.” Correction is required.
Separately, the final line orients the second pathway as “upstream of the first recirculation pathway.” However, because the location of the first pathway is indefinite for the reasons already aforementioned, the location of the second pathway is also indeterminate, by definition. 
Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim refers to “this second recirculation pathway,” but this term lacks antecedent basis, as the term to which it refers is named “second pathway.” Correction is required.
Claim 11 and its dependent are rejected under 35 U.S.C. 112(b) as being indefinite. This claim refers to “the orifices for the treatment gas,” but this term lacks antecedent basis, as claim 1 simply recites a singular “orifice,” not plural “orifices.” Correction is required. To advance prosecution, the examiner will accept the prior art disclosure of a single orifice as satisfying the contested limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-6, 8-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gat, US 2018/0144910, in view of Brown et al., US 5,314,539.
Claims 1, 8: Gat describes a facility for treating a moving substrate, comprising:
A support (20) for the substrate (SUB) (Fig. 1);
A pressing roll (22) which presses the substrate against the support [0083];
A treatment unit positioned downstream of the pressing roll, including:
An orifice (72) for injecting a treatment gas towards the substrate (Fig. 8; [0098]);
An electrode (8) for transforming the surface of the substrate [0094];
A containment cover (31) open in the direction of the support (Fig. 3), and:
Defining an inner volume (V) for receiving the treatment unit [0088];
Comprising a front wall (34) facing towards the pressing roll and being in the “vicinity” thereof;
A first recirculation path for recirculating the treatment gas upstream of said orifice, whereby any gas stream disposed upstream of said orifice and between the end edge and pressing roll may be taken as the “first recirculation path.”
It should be noted that because the electrode and orifice, i.e., those features which compose the treatment unit, are structurally and spatially distinct from the containment cover, the latter is “distinct” from said treatment unit, by definition.
Lastly, regarding d2 and d5, i.e., the distance between the front wall and pressing roll, and the distance between the pressing roll and the treatment unit, respectively, Gat’s pressing roll (22) appears spaced substantially away from these features, as depicted by Figure 1. In supplementation, Figure 7 of Brown delineates a treatment unit (52) tightly circumscribed by two pressing rolls (18), thereby evidencing the suitability of locating the pressing rolls in close proximity to the boundaries of the treatment unit. Although Brown does not codify the distance therebetween, optimizing a result-effective variable through routine experimentation is within the scope of ordinary skill - it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980). It would have been obvious to provide near-field pressing rollers to effectively environ the processing region.
Regarding distance d3, i.e., the distance between the front wall and treatment unit, the examiner notes that Gat already teaches a spacing (d78) of 5 mm between the orifice (7) and an adjacent electrode (8), and it would have been obvious to establish this same spacing between the orifice and any adjacent structure, including an upstream wall ([0117], Fig. 8). (As noted in the 112 rejections, above, the examiner is interpreting the orifice as a structural sub-component of the “treatment unit.”)
Claims 3, 6: Gat is silent regarding the proximity of the pressing roll to the front wall of the containment cover. In supplementation, Brown teaches a roll-to-roll system comprising a treatment unit (52) opposed to a substrate support drum (10) (Fig. 7). Further, two pressing rolls (18) are placed directly adjacent to the treatment unit, which together form an isolated processing region (8, 48-64). Although Brown does not codify the distance between the treatment unit and the pressing roll, optimizing a result-effective variable through routine experimentation is within the scope of ordinary skill – it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980). It would have been obvious to provide near-field pressing rollers to effectively environ the processing region.  
Claims 4-5, 10, 16: Gat does not address the distances between the cover and treatment unit or between the treatment unit and the support. Regardless, both are result-effective variables, and a skilled artisan would be motivated to optimize such variables. It is the position of the Office that one of ordinary skill would have been capable of deriving the claimed values through routine experimentation – it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980).
Claim 9: Necessarily, a modicum of gas will diffuse in a circular direction within Gat’s system, whereby this flow path may be taken as the “second pathway.” 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gat in view of Brown, and in further view of Slootman et al., US 5,576,076.
Gat does not form the electrode and orifices within a “solid block.” Slootman, though, provides a treatment unit (1) disposed above a substrate transported by a drum (4) (Fig. 1). A block (5) constitutes said treatment unit, whereby the block comprises both outlet orifices (9) and electrodes (6) (5, 53ff). It would have been obvious to the skilled artisan to integrate Gat’s electrodes and orifices within a block in order to stabilize these components above the substrate.  
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716	
/KARLA A MOORE/     Primary Examiner, Art Unit 1716